 8:17-cv-00325-RGK-PRSE Doc # 54 Filed: 06/16/20 Page 1 of 2 - Page ID # 248



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MATTHEW O. MIXON,

                   Plaintiff,                               8:17CV325

      vs.
                                                MEMORANDUM AND ORDER
MD JACQUELINE ESCH, in her
individual capacity; and SANDRA
VANSANT, in her individual capacity;

                   Defendants.


      Plaintiff filed his Complaint in this matter on September 6, 2017, wh ile h e
was incarcerated. The court granted him leave t o proceed in forma pau peris on
November 3, 2017, also while he was incarcerated. Plaintiff filed a change of
address on June 12, 2020, indicating that he is no longer incarcerated. (See Filin g
53.)

       Since Plaintiff is no longer incarcerated, he must now file a new applicat ion
for leave to proceed in forma pauperis if he wishes to continue pursuing t his case
in forma pauperis. Plaintiff may, in the alternative, pay the court’s $400.00 filin g
and administrative fees.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff must either file a new request for leave to proceed in form a
pauperis or pay the court’s $400.00 filing and administrative fees wit hin 30 days.
Failure to take either action will result in dismissal of this matter wit hout fu rther
notice to Plaintiff.
 8:17-cv-00325-RGK-PRSE Doc # 54 Filed: 06/16/20 Page 2 of 2 - Page ID # 249



      2.    The clerk of the court is directed to send to Plaintiff the Form AO
240, “Application to Proceed Without Prepayment of Fees and Affidavit.”

      3.    The clerk of the court is directed to set a pro se case management
deadline with the following text: July 16, 2020: deadline for Plain tiff t o file n ew
IFP application or pay filing fee.

      Dated this 16th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
